Citation Nr: 0315838	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to March 
1949.  He died in August 1963.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO).

The Board observes that the RO initially denied service 
connection for the cause of the veteran's death in a 
September 1965 rating decision.  The appellant did not appeal 
that decision and it became final.  In the June 2001 rating 
decision, the RO found that the appellant had submitted new 
and material evidence and denied the merits of the underlying 
claim.  Regardless of the RO's disposition of the claim, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  The Board finds, therefore, that the 
proper issue on appeal is whether new and material evidence 
has been submitted to reopen the previously denied claim.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated September 1965, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

3.  The evidence associated with the claims file subsequent 
to the September 1965 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

4.  At the time of his death, the veteran was not service 
connected for any disabilities.

5.  The preponderance of the medical evidence shows that a 
disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSIONS OF LAW

1.  The RO's September 1965 decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  The evidence received since the September 1965 decision 
is new and material, and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§ 5108 (West Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.312 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the appellant in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the appellant's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes at this time.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously 
considered and denied by the RO in a September 1965 rating 
decision.  The RO found that the service medical records were 
negative for any disease related to the veteran's cause of 
death.  The appellant was informed of her appellate rights 
but did not appeal the decision.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2002).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. § 
5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record prior to the RO's September 
1965 denial included the veteran's service medical records 
and a Certificate of Burial issued in March 1965.  The 
service medical records, including the separation 
examination, are negative for any relevant physical defect or 
diagnosis.  The records contain no findings or complaints of 
head trauma.  The Certificate of Burial issued by the parish 
church identified the cause of death as cancer and the date 
of death as August 1963.  

The pertinent evidence of record associated with the claims 
file since the RO's September 1965 denial consists of a 
Certificate of Death issued in April 2001, September 1999 and 
April 2001 reports from Nello Y. Roa, M.D., and an April 2001 
report from Western Leyte Provincial Hospital.

The Certificate of Death identified the cause of death as 
brain carcinoma and was apparently based upon affidavits 
provided by the veteran's friends and family.  It reported 
the date of death as August 1963.  In September 1999, Dr. Roa 
submitted a report in which he stated that the veteran was 
examined sometime in 1949, a few months after his discharge 
from active service.  At that time, the veteran complained of 
headaches, blurred vision, and nausea.  The veteran claimed 
that he fell on his head several times during combat.  He was 
diagnosed with cerebral concussion due to head trauma.  In 
September 1961, the veteran was found to have persistent 
headache, blurred vision, vomiting, and periodic convulsion 
seizures.  He was admitted to Western Leyte Hospital and died 
a few days later.  The diagnosis was cancer of the brain.

In an April 2001 affidavit, Dr. Roa essentially reiterated 
that he had treated the veteran in 1949 and that, during the 
September 1961 hospitalization, the veteran reported that he 
had sustained head trauma in combat.  Dr. Roa stated that all 
clinical records related to the treatment of the veteran in 
September 1961 had been destroyed.  In addition, no 
diagnostic tests, laboratory studies, or x-rays had been 
performed.  In April 2001, a record officer of Western Leyte 
Provincial Hospital stated that the veteran's medical records 
had been destroyed.

In conclusion, the Board finds that the evidence submitted 
since the RO's last final denial is new and material in that 
it bears directly and substantially upon the specific matter 
under consideration and must be considered to decide fairly 
the merits of the claim.  Prior to September 1965, the record 
contained no post-service medical evidence.  The associated 
records now include medical evidence pertaining to the 
veteran's medical care in 1949 and 1961.  The Board finds 
that this medical evidence is sufficient to reopen the claim.  
Accordingly, the claim is reopened and, to that extent, the 
appeal is granted.

Having determined that the RO correctly reopened the 
appellant's claim, the Board will now proceed to review the 
merits of the claim.  As a preliminary matter, in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the June 2001 rating decision and the December 2001 
Statement of the Case.

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to substantiate her claim.  In the 
Statement of the Case, the RO notified the appellant of all 
regulations pertinent to her claim, informed her of the 
reasons for the denial, and provided her with additional 
opportunity to present evidence and argument in support of 
her claim.  In addition, in August 2000 and March 2001 
letters, the RO specifically explained to the appellant the 
obligations of VA and the evidence for which she was 
responsible.  Therefore, the Board finds that the rating 
decision, Statement of the Case, and related letters provided 
to the appellant specifically satisfy the notice requirements 
of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered service medical records, private medical 
opinions submitted by the appellant, and various lay 
statements.  The Board finds that the RO need not obtain 
another medical opinion because such an opinion is only 
necessary if the record (1) contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability and; (2) indicates that the disability or symptoms 
may be associated with active service; but (3) does not 
contain sufficient medical evidence to evaluate the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West Supp. 2002).  As 
discussed further below, the record contains no evidence that 
indicates that the veteran's death may be associated with 
active service.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

The appellant contends that the veteran sustained a head 
injury in service.  This head injury, in turn, caused the 
development of brain cancer that resulted in the veteran's 
death.  Specifically, she avers that the veteran was struck 
by coconuts falling from a tree while in service.  She also 
claims that the veteran complained of relevant symptoms 
within one year after his discharge from service.  The 
veteran was not service connected for any disabilities at the 
time of his death.  

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (Supp. 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  A principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c). 

Based upon the evidence discussed above, the Board finds that 
a preponderance of the evidence is against service connection 
for the cause of the veteran's death.  As an initial matter, 
the Board finds it notable that Dr. Roa identified the date 
of the veteran's death as September 1961; whereas, the 
Certificates of Burial and Death identified the date as 
August 1963.  The Board further observes that it is 
questionable whether the veteran's death was due to carcinoma 
of the brain.  As aforementioned, a Certificate of Death was 
not issued at the time of the veteran's death, and the 
Certificate of Burial only identified the cause of death as 
cancer.  In addition, the record contains no contemporaneous 
medical evidence from the time of the veteran's death.  Dr. 
Roa stated that the veteran was diagnosed with cancer of the 
brain in September 1961; however, he also conceded that no 
diagnostic tests were performed at that time. 

Presuming that the veteran did die of carcinoma of the brain, 
the Board finds that the claim must be denied as no competent 
medical evidence relates the cause of death to the veteran's 
period of active service.  The record is devoid of any 
medical evidence that the veteran incurred a head injury 
during his period of active duty.  Moreover, even if the 
Board accepted that the veteran sustained head trauma in 
service pursuant to 38 U.S.C.A. § 1154(b), the record 
contains no competent medical evidence that the head trauma 
led to the development of carcinoma of the brain.  Dr. Roa 
stated that the veteran was diagnosed with cerebral 
concussion in 1949 and with carcinoma of the brain in 1961.  
However, Dr. Roa did not opine that the carcinoma was related 
to the prior concussion.  Accordingly, the Board can identify 
no basis for an award of service connection and the appeal is 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

